Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2021 has been entered.

Election/Restrictions
Claim 1 is allowable. Claims 5-7 and 9, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I (claims 1, 3-4, 8, and 12) and II (claims 5-7 and 9), as set forth in the Office action mailed on 03/24/2021, is hereby withdrawn and claims 5-7 and 9 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Bollinger on 07/09/2021.

The listing of claims has been amended as follows: 
1. A Cr-based two-phase alloy comprising two phases of a ferrite phase and an austenite phase that are mixed with each other, wherein 
a chemical composition of the Cr-based two-phase alloy consists of a main component, an auxiliary component, impurities, a first optional auxiliary component, and a second optional auxiliary component, 
the main component consists of 37.28% by mass or more to 61% by mass or less of Cr, 18% by mass or more to 40% by mass or less of Ni, and 10% by mass or more to 33% by mass or less of Fe, and a total content of the Ni and the Fe is 37% by mass or more to 62.495% by mass or less, 

the impurities contain more than 0% by mass to 0.04% by mass or less of P, more than 0% by mass to 0.01% by mass or less of S, more than 0% by mass to 0.03% by mass or less of C, more than 0% by mass to 0.04% by mass or less of N, and more than 0% by mass to 0.05% by mass or less of O, and 
the first optional auxiliary component is 0.1% by mass or more to 3% by mass or less of Mo and 0.1% by mass or more to 5% by mass or less of Cu.

2. (Canceled). 

3. The Cr-based two-phase alloy according to claim 1, wherein the second optional auxiliary component consists of at least one of V, Nb, Ta and Ti, and when the Cr-based two-phase alloy contains the second optional auxiliary component, a total atomic content of V, Nb, Ta and Ti is in a range of 0.8 times or more to 2 times or less a total atomic content of C, N and O.

4. The Cr-based two-phase alloy according to claim 1, wherein an occupation ratio of the ferrite phase is 10% or more to 95% or less.

5. A high corrosion resistant device comprising: 
a compressor; 

two phases of a ferrite phase and an austenite phase that are mixed with each other, wherein 
a chemical composition of the Cr-based two-phase alloy consists of a main component, an auxiliary component, impurities, a first optional auxiliary component, and a second optional auxiliary component, 
the main component consists of 37.28% by mass or more to 61% by mass or less of Cr, 18% by mass or more to 40% by mass or less of Ni, and 10% by mass or more to 33% by mass or less of Fe, and a total content of the Ni and the Fe is 37% by mass or more to 62.495% by mass or less, Application No.: 16/086,331 
the auxiliary component consists of 0.1% by mass or more to 2% by mass or less of Mn, 0.1% by mass or more to 1% by mass or less of Si, 0.005% by mass or more to 0.05% by mass or less of Al, and 0.02% by mass or more to 0.3% by mass or less of Sn, 
the impurities contain more than 0% by mass to 0.04% by mass or less of P, more than 0% by mass to 0.01% by mass or less of S, more than 0% by mass to 0.03% by mass or less of C, more than 0% by mass to 0.04% by mass or less of N, and more than 0% by mass to 0.05% by mass or less of O, and 
the first optional auxiliary component is 0.1% by mass or more to 3% by mass or less of Mo and 0.1% by mass or more to 5% by mass or less of Cu.

6. The high corrosion resistant device according to claim 5, wherein the high corrosion resistant device is a molded body having a cast structure.

 according to claim 5, wherein the high corrosion resistant device is a molded body having a forged structure.

8. The Cr-based two-phase alloy according to claim 1, wherein the Cr-based two-phase alloy is a powder.

9. The high corrosion resistant device according to claim 5, wherein -4-6880492.1Applicant: HITACHI, LTD.Application No.: 16/086,331the high corrosion resistant device is a composite body in which a coating layer of the two-phase alloy is on a substrate, and the coating layer has a rapid solidification structure.

10-11. (Canceled)

12. The Cr based two-phase alloy according to claim 3, wherein an occupation ratio of the ferrite phase is 10% or more and 95% or less.

13. (Canceled)

Allowable Subject Matter
Claims 1, 3-9, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest a Cr-based two-phase alloy having a ferrite phase, austenite phase, and chemical composition as claimed in combination. The closest prior art of record to claim 1 is Yukimoto (JP03114693A) as applied in the action dated 
Claim 5, directed to a high corrosion resistant device, is allowable as it contains all the limitations of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JPH10140290A teaches a high Cr, high Ni alloy with at least overlapping Ni, Fe, Mn, Si, Al, and Sn contents; however, ‘290  teaches away from Cr contents above 35% and does not disclose a ferrite content. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736